Citation Nr: 0217870	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  01-09 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to service connection for degenerative 
joint disease of the lumbar spine, as secondary to 
service-connected residuals of a left ankle fracture.

2. Entitlement to service connection for bipolar disorder, 
as secondary to service-connected residuals of a left 
ankle fracture.

(The issue of entitlement to a rating in excess of 20 
percent for residuals of a left ankle fracture will be the 
subject of a later decision.)

(The issue of entitlement to a total disability rating for 
compensation based on individual unemployability is being 
held in abeyance and will be the subject of a post-
development decision.)


REPRESENTATION

Appellant represented by:	Puerto Rico Bureau of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board finds that further development is required with 
respect to the issue of entitlement to an increased 
evaluation for residuals of a left ankle fracture, 
currently rated as 20 percent disabling.  As such, the 
Board is undertaking additional development with regard to 
this issue pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing this 
issue.

The Board also notes that the veteran's claim for a total 
rating based on unemployability resulting from service-
connected disabilities is inextricably intertwined with 
the aforementioned increased-rating claim, and is not now 
ripe for adjudication.  Holland v. Brown, 6 Vet. App. 443, 
445 (1994), citing Begin v. Derwinski, 3 Vet. App. 257 
(1992).  As such, the Board will defer adjudication of 
this issue until the requested development has been 
completed.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran 
in the development of the claims addressed in this 
decision and has notified him of the information and 
evidence necessary to substantiate these claims.

2.  Degenerative joint disease of the lumbar spine is not 
shown to be causally or etiologically related to service-
connected residuals of a left ankle fracture.

3.  A neuropsychiatric disorder is not shown to be 
causally or etiologically related to service-connected 
residuals of a left ankle fracture.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine is not 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2002).

2.  A neuropsychiatric disorder is not proximately due to 
or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the May 2001 rating decision; the October 
2001 statement of the case; and the March 2001 letter from 
the RO.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d)).  Here, the RO 
obtained the veteran's available service medical records 
and VA medical records.  Further, the veteran has been 
afforded VA examinations to address the etiology of his 
claimed disabilities.  As such, the VA's duties under the 
VCAA have been satisfied.

Factual Background.  The veteran's separation physical 
examination, dated in January 1956, was negative for 
either a neuropsychiatric or back disability, but did 
include a notation of a fractured left ankle.  In a 
January 1986 Report of Accidental Injury (VA Form 21-
4176), the veteran recalled that he broke his left ankle 
during service when he stepped into a hole and fell.  At 
the time of a March 1986 VA examination, the veteran had a 
left limp gait and mild to moderate deformity of the 
lateral malleolus of the left ankle.  In a July 1986 
rating decision, the veteran was granted service 
connection for residuals of a left ankle fracture.

In several subsequent statements submitted by the veteran, 
he has asserted that his back disorder is the result of 
his service-connected ankle disorder because of the 
pressure it puts on his back.  Likewise, in a statement 
submitted in August 1999, the veteran asserted that his 
neuropsychiatric condition is also secondary to his 
service-connected ankle disorder because it has caused him 
frustration due to pain.

Although psychiatric treatment, dating from 1973 to 2000, 
is of record, it does not provide any connection between a 
neuropsychiatric disorder and the veteran's service-
connected left ankle disorder.

With respect to the veteran's back disorder, VA treatment 
records, dating from October 1996 to August 2000, reflect 
low back pain with radiation to the left lower extremity.  
X-ray examination in October 1999 resulted in the 
following impressions:  (1) lumbar spondyloarthritis, (2) 
retrolysis of L5/S1, (3) discogenic disease of L5/S1, and 
(4) extensively calcified abdominal aorta.  Again, 
however, these records do not provide any connection 
between a back disorder and the veteran's service-
connected left ankle disorder.

At the time of a March 2001 VA spine examination, the 
veteran indicated that he had a history of low back pain 
since he worked in New York, and again associated this 
pain with his left ankle disorder, which he stated caused 
him to ambulate by shifting his weight to his opposite 
lower extremity.  Diagnosis was of (1) bulging disc of the 
lumbar spine and (2) stenosis of the lateral recess and 
spinal canal at L4-L5, anterior osteophytes of the lumbar 
spine.  The examining physician opined that the veteran's 
back disorder was not caused by his left ankle disability.

The veteran was also afforded a VA psychiatric examination 
in March 2001, at which time he was diagnosed with bipolar 
disorder with some manic symptoms and paranoid personality 
features.  The examining physician provided the following 
opinion:

What is clear in this veteran's 
case, and our definite opinion, 
is that [his] neuropsychiatric 
disorder is not in any way 
related or secondary to his 
service-connected physical 
problem.

Legal Criteria.  The applicable law provides that service 
connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be allowed on a presumptive basis for 
certain chronic diseases, such as arthritis, if manifested 
to a compensable degree within a one year period of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, a disability 
which is proximately due to or results from another 
disease or injury for which service connection has been 
granted, shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in 
service, i.e., that such evidence need not be 
contemporaneous with the time period to which it refers.  
Savage v. Gober, 10 Vet. App. 488, 495 (1997).

A lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service; however, such a lay person is not competent to 
make a medical diagnosis or render a medical opinion, 
which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 495 (1992).

Analysis.  Back disability.  The veteran contends that his 
back disability is related to his service-connected left 
ankle disorder.  As set forth above, however, there is no 
evidence of a diagnosis or complaints of a back disorder 
until many years following service, despite the fact that 
the veteran incurred a fractured ankle while in service.  
Further, in March 2001, a VA examiner opined that the 
veteran's back disorder is unrelated to his service-
connected ankle disorder.  

Neuropsychiatric disability.  The veteran also contends 
that his neuropsychiatric disorder is related to his 
service-connected left ankle disorder.  However, the VA 
physician who examined the veteran in March 2001 stated 
that it was her "definite opinion" that the veteran's 
psychiatric disorder is not "in any way" related to his 
left ankle disorder.

Thus, the Board concludes that the preponderance of the 
evidence is against the veteran's claims for service 
connection for both a back and neuropsychiatric disorder 
on a secondary basis.  As such, the claims must be denied.

In reaching this conclusion, the Board acknowledges that 
all doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive 
and negative evidence in regard to a material issue.  
Because the preponderance of the evidence is against the 
veteran's claims in this case, that doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. §§ 1131, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309.









	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbar spine, as secondary to a service-
connected left ankle disorder, is denied.

Entitlement to service connection for a neuropsychiatric 
disorder, as secondary to a service-connected left ankle 
disorder, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

